Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notes:
1.	This application 16/661,221 is double patenting with case 13/744,844 (now patent US 10,497,022 B2).  A terminal disclaimer has been filed by the Applicant and has been approved on Feb. 4, 2021.
Allowable Subject Matter
2.	This is in response to the applicant's communication filed on 10/23/2019 and Feb. 4, 2021, wherein Claims 1-13 are allowed.  
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, and 4, the combination of prior art of record {the combination of Gluck et al; (US 8,670,925 B2), Kargman et al; (US 20020049644 A1), Lieblang et al; (US 20110047017 A1), Grigg et al; (US 20130046626 A1), Carr et al; (9,058,604 B2), and Jin et al; (US 8,555,203 B1)} fails to fairly teach a method and system, as claimed as a whole, including the underlined subject matter: “presenting, by the respective mobile device, a set of offer icons on a map at locations determined according to categories of the offers in the respective mobile device, including: presenting first offer icons representative of offers in the first category, including the first offers, on the map near or around a location of the user regardless of merchant locations of the offers in the first category; and presenting second offer icons representative of offers in the second category, including the second offers, on the map at merchant locations of the offers in the second category without using the location of the user”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681